Case 1:18-cr-20685-KMW Document 345-2 Entered on FLSD Docket 03/19/2021 Page 1 of 7

                                                                                                                                       ATTORNEYS AT LAW
            -•       ~    ~                                                                                                                     Miami Tower
                                                                                                                          100 S.E. Second Street ~ Suite 4200
                                                                                                                                   Miami, Florida 33131-2113
                                                                                                                 P.O. Box 019101 (Miami, Florida 33101-9101
                                                                                                                             305.530.0050 ~ fax 305.530.0055
                                                                                                                                       www.carltonfieldscom
                                                                  March 3, 2020
                                                                                                                                                     Atlanta
                                                                                                                                              Florham Park
     Michael S. Pasano
     305-530-4064 Direct Dial                                                                                                                       Hartford
     mpasano@carttonfields.com                                                                                                                  Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                  New York
                                                                                                                                                    Orlando
                                                                                                                                                Tallahassee
                                                                                                                                                     Tampa
                                                                                                                                           Washington, D.C.
                                                                                                                                           West Palm Beach


         Vanessa Pulido                                                         Email: vanessa_pulido@fisp.uscourts.gov
         Senior U.S. Probation Officer
         Wilkie D. Ferguson, Jr.
         U nited States Courthouse
         400 North Miami Avenue, 9th Floor South
         Miami, FL 33128

                   Re:           US v. Gustavo Adolfo Hernandez-Frieri
                                 Case No. 18-cr-20685-KMW

      [~Z~Ti1 '. ~•

              Set out below are Defendant Gustavo Adolfo Hernandez Frieri's ("Gustavo Hernandez")
       comments and objections to your Pre-Sentence Investigation Report ("PSR") in this case. We
       appreciate your hard work. Some of what is set out here was stated in my email to you dated
       February 17, 2020. We ask that you consider what I set forth here and all the materials we have
       provided and make appropriate changes to the PSR. The comments and objections below
       proceed by reference to the paragraphs of the PSR.

       Part A

                We have a general comment about the way in which Mr. Hernandez's situation is woven
       into the overarching conspiracy. The main conspiracy began in 2014 or earlier and involved
       Venezuelans taking advantage of their country and stealing money. These men, many of whom
       are co-defendants, are referred to as "boliburgueses," or Venezuelan business elites. Mr.
       Hernandez was not one of them. The truth is that Mr. Hernandez NEVER knew any of these
       men, never spoke to these men, never took action on behalf of these men, and had no idea
       what was happening in 2014. This does not mean to say that Mr. Hernandez did not eventually
       become part of the conspiracy. He did, in 2016, through Abraham Ortega and Pedro Binaggia
      ("Binaggia" or "CS"). What is noteworthy about this is that Mr. Hernandez's crime is related only
       to the Ortega money. It comes long after the Venezuelans have stolen and moved hundreds of
       millions of dollars of their money. More importantly, it comes after Binaggia is cooperating with
       Government agents. Mr. Hernandez's involvement here, for which he accepts his culpability, is
       akin to a participant in a sting operation. This is significant in that it is Binaggia often talking
       about Mr. Hernandez or trying to get Mr. Hernandez involved in the other aspects of the
      conspiracy, and while there is talk, THERE IS NO ACTION. Mr. Hernandez NEVER talked to
       Kruil. Mr. Hernandez never received or moved any money for anyone else other than
      Ortega/Binaggia and only the $12 million plus. The way the PSR reads, it seems to suggest that




                                                                 Carlton Fields
       1213a955s.~                    Carlton Fields, P.A. practices law in California through Carlton Fields, LLP.
Case 1:18-cr-20685-KMW Document 345-2 Entered on FLSD Docket 03/19/2021 Page 2 of 7

      Vanessa Pulido
      Senior U.S. Probation Officer
      March 3, 2020
      Page 2

      M r. Hernandez was an integral part of the conspiracy, when in fact he appeared at the end of
      things and had at best a minor role in what is a major crime. We refer you to the factual proffer
      that was part of Mr. Hernandez's plea and ask you to conform this PSR to that document.

                 We will now go to the specifics of the Part A paragraphs.

               Para 11. Mr. Hernandez was not released to home confinement in Italy. Italy does not
      have "home confinement." Mr. Hernandez was under arrest at ail times. He spent 20 days in
      jail in Messina. He then was moved to residences dictated by the Italian Court. He was later
      transferred fio a Rome jail for another 10 days prior to his release to the custody of U.S.
      M arshals. Per Italian law, Mr. Hernandez was under arrest and confined for nine months and
      eight days. We ask that the PSR clarify this.

              Para 16 — 43. Mr. Hernandez is not involved in any of the acts described. We ask that
      this be clarified. Perhaps the heading that follows para 43 should read "Use of Hernandez's
      I nvestment Fund to Launder Ortega Money" to differentiate and spell out that Mr. Hernandez's
      involvement began in 2016.

               Para 47. The quotes from the April 2, 2016 meeting are taken out of context. The
      meeting lasted more than an hour. The meeting was in the Spanish language. This is true of
      most of the recordings Binaggia made. There are issues with the translations. The key objection
      is to the phrase "fake mutual fund." This notion gets repeated throughout the PSR and is
      inaccurate. The Global Securities Trade Finance ("GSTF") fund, as is apparent in the materials
      we gave you, WAS AND IS A REAL INVESTMENT FUND. The recorded conversation on April
      2 does not use the words "fake fund." This is akin to a money launderer using a car dealership
      to launder money and calling the car dealership a fake dealership. NO. GSTF existed for more
      than 10 years before Ortega invested. It had over 50 other investors/subscribers. The fact that
      Ortega and Binaggia wanted to use this investment vehicle to launder money makes GSTF no
      less a real investment vehicle. We ask that you use here the language of the factual proffer:

     "During a recorded meeting in Panama on April 2, 2016, Orkega introduced the CS to Frieri, who
     explained how he (Frieri) could invest money using his (Frieri's) investment advisor firm.
     Specifically, Frieri explained that his investment advisory firm, Global Security Advisors ("GSA"),
     operated from the United States, but primarily did business in Latin America and managed $2
     billion. Frieri was aware that there was a high probability that his investment advisory firm would
     be used to conceal the source of the money received."

              Moreover the so-called quotations from the April 2 transcript are misleading and mis-
      transiated.

                a. For example, a quote reads "we'll make the transactions in such a way that the
                   purchase will look legitimate."

                     The governments Spanish transcript reads: "Y nosotros hacemos las transacciones
                     de tal forma que la compra sea legitima." This translates to "will be (or "are")
                     legitimate."

                 b. Another example from the 4/2/2016 meeting, reads "...the money can be directed
                    anywhere on the backend using "cards'; or "checks'; or even "wire transfers"". The


      1 21389558.1
Case 1:18-cr-20685-KMW Document 345-2 Entered on FLSD Docket 03/19/2021 Page 3 of 7

      Vanessa Pulido
      Senior U.S. Probation Officer
      March 3, 2020
      Page 3

                    passage is entirely unrelated to Ortega's investment in the Trade Finance fund,
                    which does NOT provide any cards, checks or wires. The quote "pastes" passages
                    from different sections of the conversation about unrelated topics.

                c. Third is the fallacious statement that Frieri went on to explain how he can avoid
                   being tracked by authorities, such as Interpol. This is not a quote since there are no
                   statements like this to quote from. Mr. Hernandez never said anything, directly or
                   indirectly, about avoiding being tracked by authorities, in this meeting or in any other.

                    Fourth, regarding the suggestion of using WhatsApp to communicate, in financial
                    services and Latin American in particular, it is industry standard to use WhatsApp.
                    M r. Hernandez kept back-up of ail WhatsApp exchanges and copies were made
                    available to the AUSAs. There is no WhatsApp conversation where anything
                    i mproper is discussed.

              Para 48. Not "false investments." Krull and Mr. Hernandez did not work together. We
      object to the reference to international narcotics trafficking. This was an attempted "sting" by
      the CS. This statement is not part of the plea or the factual proffer.

                Para 49-50 These have nothing to do with Mr. Hernandez. We ask that you note this.

              Para 51. "Fake mutual funds." Should be changed to "investment fund." GSTF is not a
      fake fund. in fact, the paragraph should be re-written entirely. First, between April and June
      2016, discussions with Ortega and Binaggia produced an initial subscription into GSTF totaling
      $7 million of Ortega's money. Later in 2016 and culminating in March 2017, an additional $5
      million was invested in the GSTF fund. These are two (2) discrete transactions and the way
      Para 51 describes these events is confusing. Moreover, Mr. Hernandez had no involvement in
      establishing the Deltec Bank account and no control over this account. The account belonged
      to Ortega and Omega's banker, Binaggia (the "CS"). Lastly, the monies were wired to GSTF's
      bank in New Jersey, but Ortega only had limited use of these monies per the subscription
      agreement and the rules of the GSTF fund.

              Para 52. The translation is inaccurate. This is not what Mr. Hernandez said about the
      New Jersey bank. Or about Uruguay. These incorrect translations were addressed with the
      prosecutors and addressed in the final proffer. Amore accurate translation of the discussion is
      as follows:

                    Mr. Hernandez says CNB is a US bank used by his partners in the Uruguay
                    broker dealer, that had a Fed window, and that it was good because it was the
                    US but bad since the CS's clients did not "want" US banks.

                    Mr. Hernandez says Vestin is a Puerto Rico bank that is not cheap, $100
                    dollars or so for a wire transfer, but the clients can have their accounts and get
                    cards, order transfers, etc.

                    M r. Hernandez says we're not interested in owning banks. It is a conflict. But
                    we have a relationship with the partners. Mr. Hernandez specifically says we
                    don't have people inside.



      121389558.1
Case 1:18-cr-20685-KMW Document 345-2 Entered on FLSD Docket 03/19/2021 Page 4 of 7

      Vanessa Pulido
      Senior U.S. Probation Officer
      March 3, 2020
      Page 4

              Para 53. The $400,000 came out of the Class D subscriber monies per the rules of the
      GSTF fund, which much like an insurance policy or brokerage account, allow loans back out.
      The money was sent out per Binaggia's instructions. The so-called shell company was on
      Binaggia's end. Mr. Hernandez had nothing to do with it. There was no "fake" loan contract.
      Nor did the word "fee" appear anywhere in the documents or conversations.

             Para 55. It is important to note that Mr. Hernandez was not a party to either Binaggia's
      conversation or the meeting with Gutierrez. Please clarify this.

             Para 56. Please add that Mr. Hernandez had no involvement in establishing the entity
      Big Green Valley S.A. or opening its account at Zarattini Bank. Big Green Valley S.A. was
      owned by Ortega and existed before Ortega met Mr. Hernandez.

              Para 57. The Ortega monies were sent to the same bank that handled all the GSTF
      funds, City National Bank in New Jersey. The contracts were not "fake." Any monies out of the
      GSTF classes C or D went per normal operations. If a subscriber wanted to loan himself or
      herself monies, contracts were written up to allow this. The contracts were real. Again, this does
      not excuse Mr. Hernandez's from his participation. This is merely meant to clarify that NO FAKE
      DOCUMENTS WERE EVER CREATED. Mr. Hernandez did not assist Ortega in opening any
      account in New Jersey. That bank handled the GSTF fund. Ortega's account at Vestin Bank in
      Puerto Rico was separate and unrelated to the GSTF fund.

              Para 58-76. Much of these paragraphs relate to Kruil. Krull himself has acknowledged
      that he NEVER MET OR TALKED TO Mr. Hernandez. Binaggia said a lot of things to different
      people. Much of what the CS said was in#ended to induce them into crimes. The conversations
      that related to Mr. Hernandez were TALK. We ask you to acknowledge that in each instance
      described here, Mr. Hernandez NEVER DID ANYTHING MORE. No emails inviting
      subscriptions. No contracts. No conversations or meetings with the "bad guys". No other money
      came into the GSTF fund. There was talk led by Binaggia, but no ultimate action. Again, this
      had nothing to do with the GSTF investment and was never used to receive any GSTF-related
      Ortega monies. This does not excuse Mr. Hernandez for his talk or his involvement with Ortega
      and the CS. But it does put in a fairer context the true scope of Mr. Hernandez's culpability.

             Para 64. Please clarify that Mr. Hernandez never met with or spoke to Krull. The CS
     spoke to both men separately. Mr. Hernandez did not presen# any "solution" to Krull. We ask
     you to delete "immediately agreed." This was a long conversation between the CS and Mr.
     Hernandez which at the end produced no action.

            Para 67. Please clarify that Mr. Hernandez was not party to these conversations. Mr.
      Hernandez never agreed to meet with Kruli.

            Para 68. This is misleading. The CS, Binaggi, called Mr. Hernandez, but Mr.
      Hernandez did not answer. Please clarify that Mr. Hernandez was not a part of the March 16
      meeting in any way.

            Para 70. This is misleading. Mr. Hernandez never spoke with Krull. Conversations
     between the CS and Hernandez were apart from conversations between the CS and Krull.
     Please clarify.



     1 21389558.1
Case 1:18-cr-20685-KMW Document 345-2 Entered on FLSD Docket 03/19/2021 Page 5 of 7

      Vanessa Pulido
      Senior U.S. Probation Officer
      March 3, 2020
      Page 5

              Para 75. Please refer to the transcript of the August 25, 2017, meeting between the CS
      and Mr. Hernandez. This paragraph as written is misleading. The conversation is convoluted.
      Mr. Hernandez does not respond in the affirmative to mention of kickbacks. At page 41 of the
      transcript Mr. Hernandez says the lawyers "can't pay these two guys." Admittedly, Mr.
      Hernandez keeps talking with the CS about what the lawyers could do. However, Mr.
      Hernandez never takes any action and no monies from these lawyers ever come to Mr.
      Hernandez's fund.

              Para 86. With all respect, Mr. Hernandez is NOT a "professional money launderer" and
      outside this case and his involvement with Ortega and Binaggia, Mr. Hernandez has led an
      exemplary life. There is no proof of this "label" and we ask that it be deleted. The investment
      funds were not "fake." Mr. Hernandez made no false reporting to banks and did not open any
      shell corporations or bank accounts. Mr. Hernandez's plea and factual proffer clarify that he
      was willfully blind to how Ortega and the CS were using him and his fund. Moreover, the
      starting date of his involvement here is Aprii 2016, not March 2016.

             Para 94. Please note per the Plea Agreement that the parties disagree about
      application of the sophisticated money laundering enhancement.

                 Para 98. Please note that the adjusted offense level is either 32 or 30.

                 Para 102. Please note that the total offense level is either 29 or 27.

      Part B —Criminal History

                 Para 106. The car registration expired was not an arrest. Please clarify this.

                 Para 109. We ask this description of traffic citations be deleted.

      Part C —Offender Characteristics

             Para 112. Maria is misspelled. It is Maria Lucia. Mr. Hernandez's sister Maria Elena is
      not unemployed. She resides in Barcelona, Spain (not Colombia) and works in the family
      investment business. She is not a realtor.

               Para 114. Mr. Hernandez was married in Brazil on April 17, 2007. The civil marriage in
      New York was on October 17, 2007. Mr. Hernandez is now divorced. His former spouse was
      let go by her company shortly following his arrest on the charged offense, and that it is because
      of this that she is actively seeking employment, which is the reason why she must move back to
      New York in order to find a job.

             Para 115. Mr. Hernandez graduated in Colombia in 1996 (not 1995) with a J.D. (not
      college degree in France). He graduated in France in 1999 with a Masters and Doctoral
      Program in Political Economy. In Nos. 122 and 123 the report does reflect the above accurately.

              Para 124. The report states Mr. Hernandez currently does not possess any professional
      licenses. It should be clarified that his professional licenses, both in the US and abroad, were
      revoked after the indictment in the instant offense.



      1 21389558.1
Case 1:18-cr-20685-KMW Document 345-2 Entered on FLSD Docket 03/19/2021 Page 6 of 7

      Vanessa Pulido
      Senior U.S. Probation Officer
      March 3, 2020
      Page 6

              Para 126. The legal name of the entity is "Global Securities Advisors GP, LLC."
      The period was since the inception of the firm in November 2002 until July 25, 2018, the date of
      Mr. Hernandez's arrest due to the instant offense. Variable profit was made by the "GSH
      entities, including GSI, GSA, GSC, PCG, Alpha and GRA"(not just GSI and GSA).
      GSA was not "involved in the instant offense." The entity was GSTF.

            Para 127. Profits and distributions varied every year. Mr. Hernandez has estimated
      anywhere between $150-250,000 in annual profit distributions.

            Para 128 and 129. "Two others" should be clarified that these others are Mr.
      Hernandez's eldest brother Cesar Gabriel Hernandez and his brother in law, Juan Carlos
      Gomez.

             Para 130. Domaine is not based in the Caymans. It is based in NYC. The Bottled Asset
      Funds (I and II), are Cayman domiciled funds.

             Para 131. These entities were not discussed because they were all long dissolved.
      These entities (#s 132-134, 136-138) were related to real estate investments that date to the
      period of 2002-2005. Entities were dissolved when projects concluded. The entity referenced in
      No. 135 was the "old" GSA, replaced by GSA GP. It should be clarified it is the same as in No.
      1 26.

             Para 139 and 140. The entities referenced were not incorporated by Mr. Hernandez but
      acquired by an investment group which included Mr. Hernandez and his assets were later
      merged into a separate entity (Domaine) and the entity was dissolved.

              Para 142. Mr. Hernandez did report bank accounts. He reported the closure of different
      bank accounts (BOFA, Wells Fargo), which were closed by the banks after the indictment in the
      instant offense, and he listed the checks received after the closure of these accounts.
      BAF funds i and I I: the report indicates "no fair market value" but in parallel indicates a "partner
      capital"($306,000) and an "undrawn commitment' amount($247,500) which has no value. Mr.
      Hernandez clarified in the material submitted that, after the indictment in the instant offense, he
      resigned his role as director of the BAF funds and the funds entered into liquidation. At this
      stage there is no current valuation for Mr. Hernandez's position but it is most probably
      worthless.

             Para 144. The monthly payment is ca. $1,200 (not $900). Mr. Hernandez provided the
      back up information for this insurance policy.

             Para 145. An Internet search for the value of a brand of watch, irrespective of model
     specifications etc., will yield disparate results. Mr. Hernandez submits that the watch in
     q uestion is not worth anything remotely close to $95,000. It was a gift from his father and the
     market value should be no more than $3,000.

             Para 147. Mr. Hernandez provided copy of the title for this vehicle, which was registered
      under his former wife's name and his name, since he was a co-signer on the loan. He did not
      include the vehicle since per the divorce settlement, the car is owned by his former wife, who
      has been paying the car for the past years and is in the process of selling it.



     1 21389558.1
Case 1:18-cr-20685-KMW Document 345-2 Entered on FLSD Docket 03/19/2021 Page 7 of 7

      Vanessa Pulido
      Senior U.S. Probation Officer
      March 3, 2020
      Page 7

              Para 149. The 597 Hibiscus Trust is not as 'owned' by the defendant and his former
      spouse, since the property was acquired in 2013 under a trust. Mr. Hernandez never owned
      this property. He resigned as co-settior and co-trustee per the divorce settlement. His former
      spouse remains as sole settlor and trustee. The 597 Hibiscus trust deed does not limit the
      property to passing upon death. Mr. Hernandez's former wife, as sole trustee, has the power to
      convey the property to the children at any time.

               Para 153. Mr. Hernandez questions if this is accurate.

             Para 158. Mr. Hernandez has negative equity /cash flow. We submit he is not capable
      of paying a fine.

      Part D —Sentencing Options

             Para 160. We ask that this include language that, as is stated in # 6 of the PSR, per the
      plea agreement "the defendant will argue the sophisticated laundering enhancement does not
      apply." And thus will argue that the proper total offense level is 27, not 29.

              Para 171. We submit these are ample grounds for a departure or variance, including,
      but not limited to Mr. Hernandez's significant charity activities. We will spell all this out in detail
      in a sentencing memorandum to be submitted to the Court.

                                                   Sincerely,

                                                                 ,~
                                                           ..-        __ .


                                                   Michael S. Pasano




     121389558.1
